Consolidated action to recover damages sustained when a passenger motor vehicle collided with a tractor-trailer. One action was commenced by the executrix of the operator of the motor vehicle to recover damages for wrongful death against Joseph F. Sheehan, the lessor of the tractor, Doria Temple Duren, the operator of the tractor-trailer, Sheehan Transport, Inc., the lessee of the tractor, and Trailerships, Inc., the owner of the trailer. The other action was commenced by S & R Motors, Inc., the owner of the motor vehicle, to recover damages for injury to the vehicle against all of the parties in the action above mentioned. During the trial, the action by the executrix against Trailerships was dismissed by consent and the action by S & R Motors against Trailerships was discontinued by stipulation. The jury rendered a verdict against Sheehan, Duren and Sheehan Transport in favor of the executrix for $100,000 and in favor of S <& R Motors for $1,000 and in favor of the executrix against S <⅛ R Motors. Sheehan, Duren and Sheehan Transport appeal from (1) so much of the judgment as is against them, and (2) an order denying their motion to set aside the verdict and for a new trial. Judgment insofar as appealed from unanimously affirmed, with costs. Order unanimously affirmed, without costs. No opinion.
Present-— Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.